Chadwick, J.
(concurring) — I concur in the result, but I am unwilling to subscribe to the expression that the rights and obligations of railroads with reference to crossings and the maintenance of safety appliances can be determined as a matter of equity. It is a subject which should, and from the nature of things must, depend upon the exercise of legislative will. This point was not made by counsel in the case of State ex rel. North Coast R. v. Northern Pac. R. Co., reported in 49 Wash. 78, 94 Pac. 907, and I feel that the question should remain open. While an interlocking switch in some situations might be a proper device, its location and operation in the streets of a city, where its use would result in greater danger to life and property than a grade crossing, would not be tolerated. The rights and obligations of the companies are mutual, and owing to the public, and the hope that a court will at some future time require that safety appliances will be installed and operated at the expense of the junior road should not be held out. There is not much authority upon this subject, it is true, but the observations made in Arkansas etc. R. Co. v. St. Louis etc. R. Co., 103 Fed. 747, seem to sustain my opinion.